Citation Nr: 1216255	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-11 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Travel Board hearing was held at the RO in October 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been associated with the claims file.  

The Board remanded this issue in September 2011 for additional development.  

The issue of entitlement to service connection for tinnitus has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran testified at his October 2010 Board hearing that he currently experienced ringing in his ears and the VA examiner addressed this issue in the November 2011 VA examination.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his service-connected bilateral hearing loss is more disabling than currently evaluated.  He testified before the Board in October 2010 that his hearing had worsened considerably since the VA examination in May 2008.  

As such, the Board remanded this issue in September 2011 for additional development, including a VA examination.  In the November 2011 VA examination, the VA audiologist found that the puretone thresholds could not be tested as the results were not accurate due to the Veteran's non-organic behaviors and inconsistent responses.  The examiner found that the test results were not valid for rating purposes as the speech recognition testing initially yielded thresholds that were significantly elevated as compared to previous testing performed just 6 months prior.  Following reinstruction, responses improved, however, the Veteran continued to exhibit non-organic behaviors such as part-word answers and rhyming answers which suggested responses that did not accurately reflect his true threshold.  The responses to puretones were inconsistent with speech recognitions and it as noted that the Veteran was able to respond to conversational level speech with no difficulty even when the speaker stood behind him.  The examiner found that this should not have been possible given the levels he was responding to during testing.   After re-instructions, the Veteran continued to give inconsistent responses to puretones.  

An audiological test was submitted in January 2011 which was also inadequate for rating purposes.  The examiner noted that the speech scores did not match the puretone average even after re-instruction.  

The Board reminds the Veteran that the duty to assist is not a one-way street, and that he has a duty to cooperate with the examiner.  If an appellant wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  He is advised that he has an obligation to assist VA in the development of his claim, and that failure to do so may result in an adverse decision.  38 C.F.R. § 3.655 (2011). 

Based on the foregoing, the Veteran should be scheduled for another VA examination to determine the current nature and etiology of his service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination, with an audiologist that has not previously examined the Veteran, to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The examiner must describe fully the functional impact of the Veteran's service-connected bilateral hearing loss in the examination report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

2. Thereafter, readjudicate the Veteran's claim for an initial compensable rating for bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



